Citation Nr: 1143664	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-45 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for moderate, right upper extremity neurological dysfunction, to include as a residual of a traumatic brain injury.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from November 1985 to June 2008, with additional service in the New Jersey Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).


FINDING OF FACT

The evidence of record demonstrates a moderate, right upper extremity neurological dysfunction associated with an inservice traumatic brain injury.


CONCLUSION OF LAW

A moderate, right upper extremity neurological dysfunction was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 4.124a, Diagnostic Code 8045 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from November 1985 to June 2008, with additional service in the New Jersey Air National Guard.  The Veteran's service treatment records clearly demonstrate that he sustained a traumatic brain injury (TBI) on May 16, 2000, when he was struck by a softball in his left temple.  As a result of this incident, he underwent a left parietal craniotomy in order to remove an epidural hematoma.  

In June 2008, the Veteran submitted a claim of entitlement to service connection for residuals of a TBI.  The Veteran asserted that among these residuals were apraxia, cognitive dysfunction, neurological "problems," hearing loss, and tinnitus.  In January 2009, service connection was granted for residuals of a TBI, to include cognitive dysfunction and apraxia, and a 40 percent rating was assigned thereto, effective July 1, 2008.  See 38 C.F.R. § 3.400(b)(2) (2011).  In the January 2009 rating decision, service connection was separately denied for right upper extremity peripheral neuropathy, hearing loss, and tinnitus.  The Veteran perfected an appeal of the January 2009 rating decision, seeking service connection and a separate rating for his right upper extremity neurological "problems."  In June 2011, the Board remanded the Veteran's claim in order to afford him the opportunity to testify at a Board hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700, 20.703, 20.704 (2011).  The Veteran was afforded a Board hearing in July 2011.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The claim has been remitted to the Board for further appellate review.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

In the January 2009 rating decision, the RO denied the Veteran's above-captioned claim because it found that the evidence of record did not demonstrate a current diagnosis of peripheral neuropathy or a diagnosis of any other neurological disorder pertaining to the Veteran's right upper extremity.  

The Veteran then submitted treatment reports, dated in November 2000 and in January 2001, demonstrating complaints of neurological symptoms, specifically right upper extremity numbness and tingling.  The Veteran also submitted two letters from S.D.T., M.D., one dated in January 2009, the other dated in February 2009.  In the January 2009 letter, Dr. S.D.T. reported that the Veteran complained of numbness and weakness in his right upper extremity, especially at the wrist.  After a physical examination, the impression was "complaints" of numbness and tingling in the right hand.  The doctor then opined that these symptoms were "most likely" a "direct result" of the Veteran's inservice TBI.  In the February 2009 letter, the doctor summarized the Veteran's neurological testing results.  Ultimately, the impression was "complaints" of numbness and tingling of his right hand.  Dr. S.D.T. again opined that these symptoms were a "direct result" of his inservice TBI.   

In a September 2009 statement of the case, the RO acknowledged the presence of neurological symptoms, but found that the Veteran's complaints had not been diagnosed as a separate and distinct neurological disorder and, thus, denied the Veteran's claim.

The Veteran then submitted a December 2009 private treatment report demonstrating a diagnosis of "possible" peripheral neuropathy.  Consequently, the RO afforded the Veteran a VA examination to ascertain whether the Veteran's neurological symptoms constituted a separate and distinct residual disorder of his inservice TBI.  

During a February 2010 VA examination, the Veteran complained of symptoms characterized by the examiner as paraesthesias and dysestheias of the right hand.  The Veteran reported his symptoms as a "tingling" and "abnormal" sensation.  The examiner noted that the Veteran's entire right upper extremity was involved.  A physical examination demonstrated paraesthesia of the Veteran's right upper extremity, and abnormal sensation to fine touch and pinprick.  The diagnostic impression was epidural hematoma of the brain with residuals of "moderate" right upper extremity paraesthesia.  That same month, the VA examiner provided an addendum to the February 2010 opinion.  Therein, the VA examiner stated that the Veteran has "neuropathic symptoms," but did not have peripheral neuropathy.  The examiner also stated that the Veteran had a TBI that resulted in weakness and paraesthesia to the right hand, but that he did not have a neuropathy "per se."  

In a March 2010 rating decision, the RO found that that the Veteran did not have a separate and distinct neurological disorder and, thus, a separate rating was not warranted.  The RO also found that the Veteran's neuropathic symptoms were contemplated by the rating assigned to his service-connected residuals of a TBI.  Specifically, the RO found that the Veteran's neuropathic symptoms were included under the Level "2" impairment assigned under the motor activity facet.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).  The Veteran's claim was then certified to the Board for appellate review.

Generally, in service connection claims, the requirement of a current diagnosis is not satisfied unless the diagnosis is shown at the time the claim was submitted or at some point during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Further, Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the RO correctly determined throughout the pendency of this appeal, the evidence of record did not support finding that the Veteran has a current diagnosis of a separate and distinct, right upper extremity neurological disorder.  The December 2009 private treatment report represented the only beneficial evidence of a current neurological disorder.  Therein, the doctor noted that it was "possible" that peripheral neuropathy was present, but did not provide a definitive diagnosis of such.  However, medical opinions couched in terms of "may" or "possible" are too speculative to establish service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  The remaining evidence of record demonstrated clinical impressions of "complaints" of neurological symptoms, but no diagnoses.  Further, the February 2010 VA examiner specifically addressed the issue of whether the Veteran's neurological "problems" constituted a disorder; the opinion, with addendum, was negative to the Veteran's claim.

With this said, the Veteran's claim of entitlement to service connection for right upper extremity neurological "problems" springs from his general claim of entitlement to service connection for residuals of a TBI.  The Veteran's service-connected residuals of a TBI, including cognitive dysfunction and apraxia, were assigned a 40 percent rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045.  According to Diagnostic Code 8045, there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning:  cognitive, emotional/behavior, and physical.  Of concern with respect to the above-captioned claim is physical dysfunction.

Diagnostic Code 8045 directs VA to evaluate physical including neurological dysfunction based on the following list, under an appropriate diagnostic code:  motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Upon examination of the above diagnostic criteria, the Board finds that VA is required to separately evaluate any etiologically associated neurological dysfunction of a TBI under the appropriate diagnostic code.  Diagnostic Code 8045 does not require the evidence of record to demonstrate a current diagnosis of a neurological disorder in order for a separate rating to be assigned; a neurological dysfunction is sufficient.  The distinction between disorder and dysfunction is illustrated by the inclusion of "pain" in the list of separately ratable physical dysfunctions.  Normally, in service connection claims, pain alone, without a diagnosed or identifiable underlying malady or disorder, does not constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, pursuant to Diagnostic Code 8045, extremity or facial pain associated with a TBI warrants a separate rating.  

The Board finds that the record includes abundant evidence of the Veteran's moderate, right upper extremity peripheral dysfunction.  Further, both private and VA medical professionals have consistently found that the Veteran's moderate, right upper extremity neurological dysfunction is etiologically related to his documented inservice TBI.  As such, pursuant to Diagnostic Code 8045, the Board finds a separate rating for moderate, right upper extremity peripheral dysfunction is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, Diagnostic Code 8045 directs VA to evaluate TBI residuals using the table titled, "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," which contains ten important facets of TBI related to cognitive impairment and subjective symptoms.  Generally, VA is required to assign a numerical value from 0 to 3 to each facet.  VA will then use the highest numerical evaluation assigned to the facets as the basis for the rating assigned.  Id.

In the March 2010 rating decision, the RO determined that the Veteran's "neuropathic symptoms" were contemplated by the Level "2" impairment assigned to motor activity facet.  However, the Board finds that neurological symptoms are specifically not contemplated by the motor activity facet.  The motor activity facet is limited to situations where a veteran has an "intact motor and sensory system."  Id.  The evidence of record clearly demonstrated that the Veteran experiences moderate, right upper extremity neurological dysfunction and, thus, does not have an intact sensory system.  As such, the Board finds that the 40 percent rating assigned to the Veteran's residuals of a TBI, including cognitive dysfunction and apraxia, does not contemplate the Veteran's moderate, right upper extremity peripheral dysfunction.

Accordingly, a separate rating for moderate, right upper extremity peripheral dysfunction is warranted, under the provisions of 38 C.F.R. § 4.124a.


ORDER

A separate rating for moderate, right upper extremity peripheral dysfunction is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


